      Case 4:19-cv-01460 Document 393 Filed on 09/03/20 in TXSD Page 1 of 1
                                                                                    United States District Court
                                                                                      Southern District of Texas

                                                                                         ENTERED
                            UNITED STATES DISTRICT COURT                             September 03, 2020
                             SOUTHERN DISTRICT OF TEXAS                               David J. Bradley, Clerk
                                 HOUSTON DIVISION

IN RE: INTERCONTINENTAL TERMINALS § LEAD CASE NO. 4:19-CV-01460
COMPANY, LLC                      §
 DEER PARK FIRE LITIGATION        §

                                             ORDER

        Before the Court is the Report and Recommendation of the Magistrate Judge that

addresses certain plaintiffs’ consolidated motion to amend their pleadings to add non-diverse

defendant and, with those additions, remand the case to state court [DE 374]. Also, before the

Court is the consolidated objections to the Magistrate Judge’s Report and Recommendation [DE

385].   After a careful review of the documents presented, consideration of the collective

plaintiff’s pleadings and the Court’s prior Order on a similar issue, which the Court withdrawn as

improvidently entered, ADOPTS the Magistrate Judge’s Report and Recommendation and

DENIES the collective plaintiffs’ motion to add non-diverse defendants and remand the case.

        It is so Ordered.

        SIGNED on this 3rd day of September, 2020.


                                                 ___________________________________
                                                 Kenneth M. Hoyt
                                                 United States District Judge




1/1
